Citation Nr: 1704047	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to nerve agent pill reaction.

2.  Entitlement to service connection for colon problems, to include as secondary to nerve agent pill reaction.

3.  Entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for lumbar spine disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 1986 and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was previously before the Board in July 2014.

The Veteran later appeared before the undersigned in February 2014 and delivered sworn testimony via video conference hearing in New Orleans, Louisiana.  A transcript of that hearing is of record.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claims other than entitlement to service connection for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Low back disability was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, and not shown by the more competent and credible evidence to otherwise be causally or etiologically related to the Veteran's periods of active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the VA spine examination and opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to obtain VA medical records and to obtain a VA examination, and such directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At the February 2014 Board hearing the Veteran indicated that he had done a lot of heavy lifting during service as a weapons aircraft systems specialist.  While he had back issues during service he did not like to report to the clinic or sick call as he wanted to stay in the military.  He had been suffering from low and mid back since his early 20s.  He was officially diagnosed with a back problem when he underwent a MRI with VA.  Beginning in the late 1990s he began to go to a private chiropractor.

The Veteran's active duty STRs show no complaints, diagnosis, or treatment of low back disability.  The Veteran specifically denied that he had recurrent back pain on a May 1991 Medical History Report.

On an August 2000 Medical History Report the Veteran complained of recurrent back pain that had begun one year prior.

A January 2003 private medical record contained diagnoses including lumbar disc displacement and myospasm.

At a July 2015 VA back examination it was noted that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran indicated that when he was part of Operation Desert Storm in Saudi Arabia he was a weapon system loader and was loading 180 pounds of missiles by hand that included constant jerking of the back.  He had low back pain during service but did not go to the clinic for treatment in service.  The examiner stated that it was not likely that the Veteran's low back disability was related to his military service.  The examiner's rationale for the opinion noted that the Veteran had denied back pain in May 1991 and January 1996, and had not reported back pain until August 2000, and had not been diagnosed with back disability until January 2003.

Low back disability was not shown during service, and a July 2015 VA examiner specifically stated that the Veteran's low back disability was not related to the Veteran's military service.  Significantly, there is no competent medical opinion linking low back disability to service.

As for the probative value of the July 2015 VA opinion, the Board observes that the VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his low back disability.  The July 2015 VA examiner detailed the history of the Veteran's low back condition and performed a contemporaneous physical examination.  The Board finds that the July 2015 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale.

The Veteran is competent to report having had back pain during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board further notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current low back disability is etiologically related to his active military service that ended in June 1991.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had back pain since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran denied back pain in May 1991 and January 1996, and in an August 2000 record the Veteran indicated that the onset of his back pain had been one year prior, which was many years post-service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of low back disability.

In summary, since the most competent evidence of record is against a finding that the Veteran had low back disability during service or within a year of discharge from service, or that low back disability has been etiologically related to service, service connection for low back disability is not warranted.

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for low back disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spine disability is denied.


REMAND

As for the issues of service connection for sleep apnea, colon problems, gastritis and GERD, and sinusitis, while the Veteran has undergone VA examinations concerning those disabilities (July 2015), the Board finds that those examinations are not adequate.  The Board notes that the opinions contained in those examinations were essentially based solely on the presence or absence of the claimed condition being documented or not documented in a STR.  The Board therefore finds that the Veteran should be afforded additional VA examinations, by an examiner who has not previously examined the Veteran, to address the medical matters presented by those issues.

As for the issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, the Board notes that the July 2015 VA examiner specifically indicated that the Veteran did not have PTSD.  The Board notes, however, that other VA records in the file (for example, January 2015 and December 2015 VA mental health treatment records) reflect a diagnosis of PTSD.  It is unclear, however, whether such was derived from an evaluation or was simply noted by history or as a working diagnosis.  Further, it does not appear that any stressors were linked to the PTSD diagnosis.  The Board finds that another VA psychiatric examination, by an examiner who has not previously examined the Veteran, is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since December 4, 2015, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examinations (by a VA examiner who has not previously examined the Veteran) regarding the claimed sleep apnea, colon problems, gastritis and GERD, acquired psychiatric disorder (including PTSD), and sinusitis conditions.  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any sleep apnea, colon problems, gastritis and GERD, acquired psychiatric disorder (including PTSD), or sinusitis that (a) had its onset in service or, for a psychosis, within one year of service discharge, or (b) is etiologically related to his active service.

The examiner(s) should note that the Veteran's only periods of active service are from June 1982 to May 1986 and from December 1990 to June 1991.

If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.

If the examiner determines that the Veteran has a psychiatric disability related to service, the examiner should state whether the Veteran's hypertension is caused or aggravated by the psychiatric disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for sleep apnea, colon problems, gastritis and GERD, hypertension, sinusitis, and an acquired psychiatric disorder, to include PTSD.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


